Title: From James Madison to Anthony Merry, 11 June 1805
From: Madison, James
To: Merry, Anthony


Sir,
Department of State June 11th. 1805
I have the Honor to enclose Copies of the Instructions which the President has caused to be issued to the Marshals and Collectors respectively, who may have Occasion to execute certain Provisions in the Act “for the more effectual Preservation of Peace in the Ports and Harbours of the United States, and in the Waters under their Jurisdiction,” of which Act a Copy is also enclosed. It is manifest, that in these Instructions, whilst the necessary Measures are to be pursued for enforcing Obedience to the Laws, e<very> Respect which Usage or Delicacy to<wards> friendly Powers can require, is paid <to> their public Ships, and those comma<nding> them. The President persuades himself, Sir, that this is the Light in which <the> Instructions will appear to your Government, and that animated by <a> like Disposition with that of the United States, to cherish in every Respect, a perfect Harmony between the two Countries, the Conduct of the Comma<nders> of its public Ships will be approved <by> it, so far only, as they may render unnecessary a Resort to the co-ercive and penal Provisions of the Act. I have the Honor to be &c.
(Signed) James Madison
